Case 2:21-cv-02949-JS-AKT Document 36 Filed 09/16/21 Page 1 of 37 PageID #: 557



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------X
DANIEL MILLER, and MARY MILLER,
                    Plaintiffs,
                                                MEMORANDUM & ORDER
            -against-                           21-CV-2949 (JS)(AKT)

ANDRE SMITH, Parole Officer; TANYA
HUBBARD, Senior Parole Officer;
TINA M. STANFORD, Chairwoman, Board
of Parole; NYSDOCCS, ROGER TRAYNOR,
Senior Offender Rehabilitation
Coordinator at Franklin Correctional
Facility; COURTNEY LEONARD, Senior
Offender Rehabilitation Coordinator
at Franklin Correctional Facility;
MS. MORALES, Offender Rehabilitation
Coordinator at Green Haven Correctional
Facility; COUNTY OF NASSAU; JOHN DOE,
Commissioner of the Nassau County
Department of Social Services; ANTHONY
ANNUCCI, Acting Commissioner of DOCCS;
A. RUSSO, Superintendent of the Green
Haven Correctional Facility,

                    Defendants.
----------------------------------X
APPEARANCES:
For Plaintiff:      Steven Bandel, Esq.
                    Bandel & Bandel, LLP
                    666 Old Country Road, Suite 306
                    Garden City, New York 11530

For Defendant
Stanford:               Helena Ann Lynch, Esq.
                        NYS Office of The Attorney General
                        Nassau Regional Office
                        200 Old Country Road, Suite 240
                        Mineola, New York 11501

For Defendant
Annucci:                Toni E. Logue, Esq.
                        NYS Office of The Attorney General
                        Nassau Regional Office
                        200 Old Country Road, Suite 460
                        Mineola, New York 11501
Case 2:21-cv-02949-JS-AKT Document 36 Filed 09/16/21 Page 2 of 37 PageID #: 558



For Defendant
County of Nassau:       Liora M. Ben-Sorek, Esq.
                        Nassau County’s Attorney’s Office
                        One West Street
                        Mineola, New York 11501

All Other
Defendants:             No appearances.


SEYBERT, District Judge:

            On June 22, 2021, the Court issued an Omnibus Order 1

wherein    it   deferred     ruling   on       the   portion   of   the   Injunction

Application of Plaintiffs Daniel Miller (“Miller”) and Mary Miller

(“Mary”) seeking preliminary injunctive relief.                     (See Injunction

Application, ECF No. 3; see also Omnibus Order.)                          Presently,

before    the   Court   is    the   deferred         portion   of   the   Injunction

Application.      The State Defendants, defined infra, object.                   For

the reasons that follow, the balance of the Injunction Application

is DENIED. 2



1  The Court assumes the parties’ familiarity with the terms of
art defined in the Court’s June 22, 2021 Omnibus Order (ECF No.
16), which terms are incorporated herein. The Court further notes
that the Injunction Application was filed in the form of a proposed
Order to Show Cause.

2   In deferring ruling on that portion of the Injunction
Application seeking preliminary injunctive relief, the Court also
stated that it would wait until after the Defendants had had an
opportunity to respond to Plaintiffs’ Injunction Application to
“determine whether it is necessary to schedule a hearing on this
matter.” (Omnibus Order, Conclusion, ¶(C)(2).) “While a hearing
is generally required on motion for preliminary injunction, it is

                                           2
Case 2:21-cv-02949-JS-AKT Document 36 Filed 09/16/21 Page 3 of 37 PageID #: 559



                                 BACKGROUND 3

I.    Relevant Factual Background

                 Plaintiffs, Daniel Miller, a level 3 sex
            offender who completed his sentence on April
            15, 2021 and is awaiting housing that complies
            with the restrictions of the Sexual Assault
            Reform Act (“SARA”), and his mother, Mary
            Miller,    assert    various    constitutional
            challenges, pursuant to 42 U.S.C. § 1983, to
            certain decisions regarding . . . Miller’s
            post-release housing.     Miller is currently
            housed at the Residential Treatment Facility
            (“RTF”) in Green Haven Correctional Facility,
            where he is on a waitlist for a shelter
            placement that complies with the prohibition
            in SARA against certain sex offenders entering
            within 1,000 feet of a school.

(State Response, ECF No. 29, at 1; see also Singletary Decl., ECF

No. 31-2, ¶¶5-6 (averring, inter alia, that Miller is on waiting

list for SARA-compliant housing, but that “there are other SARA-

restricted parolees who have been awaiting housing for a longer




not required in all cases, such as cases in which the affidavits
submitted by the parties provide an adequate basis for the court's
decision (and the most significant factors on which the injunction
was based would have remained essentially unchanged by any
additional evidence at a hearing).” Weisshaus v. Cuomo, 512 F.
Supp. 3d 379, 386 n.3 (E.D.N.Y. 2021) (cleaned up) (quoting Hafez
v. City of Schenectady, No. 1:17-CV-0219, 2017 WL 6387692, at *5
(N.D.N.Y. Sept. 11, 2017)).    Having considered the Defendants’
responses and Plaintiffs’ reply thereto, “[h]ere, the filings
provide an adequate basis for the Court's decision.”           Id.
Accordingly, the Court declines to hold a hearing on this matter.

3  The Court also assumes the parities’ familiarity with the
underlying facts leading to the present case.

                                      3
Case 2:21-cv-02949-JS-AKT Document 36 Filed 09/16/21 Page 4 of 37 PageID #: 560



period of time than he”).)       More particularly, Miller had proposed

Mary’s home for his post-release housing placement.                   However,

Defendant Smith, the parole officer tasked with investigating that

proposal recommended that Miller’s placement in Mary’s home be

denied for two reasons.      (See Smith Decl., ECF No. 31, ¶7.)         First,

“it would be inappropriate and unsafe for the elderly, disabled

Mary Miller to have as her caretaker someone[, i.e., Miller,] who

had previously stolen $34,000 from her.”          (Id. at ¶8; see also id.

at   ¶¶4-7).     Second,   the   sexual    assault   of   which    Miller    was

convicted took place in Mary’s home.          (See id. at ¶11 (“[Miller’s]

underage victim was drugged and was physically helpless while . .

. Miller sexually assaulted him in one of the bedrooms in [Mary]’s

home.”).)       Thus,    Defendant    Smith    determined    “it    would    be

detrimental to the safety of Mary Miller and of the community to

allow Daniel Miller to reside in the home where he committed sexual

crimes and where he would be the caretaker for his elderly,

disabled mother from whom he had previously stolen $34,000.”                (Id.

at ¶14.)    Defendant Hubbard, a senior parole office who was Smith’s

supervisor and whose duties included reviewing investigations of

proposed    housing     placements   for   individuals      on    post-release

supervision, including Miller’s placement, agreed with Smith’s

reasoning and ultimate recommendation that Miller not be placed in



                                      4
Case 2:21-cv-02949-JS-AKT Document 36 Filed 09/16/21 Page 5 of 37 PageID #: 561



Mary’s house post-release.        (Hubbard Decl., ECF No. 31-1.)

II.   Plaintiffs’ Injunction Application and Relevant Procedural
      History

            When Plaintiffs Miller and Mary commenced this § 1983

civil   rights    action   on   May   25,   2021,   they   also    filed   their

Injunction Application.         Of significance, they sought a mandatory

injunction that would direct:

            Defendants STANFORD, SMITH, HUBBARD[,]                and
            MORALES   [(hereafter,    collectively,               the
            “Injunction Defendants”)] to either:

                  a. IMMEDIATELY Release Plaintiff DANIAL
                     MILLER and deliver him to the Nassau
                     County Department of Social Services
                     for placement in a SARA-Compliant
                     Shelter   or   Motel,   or,   in   the
                     alternative;
                  b. IMMEDIATELY approve Plaintiff DANIEL
                     MILLER’s residence with his mother,
                     Plaintiff MARY MILLER, to care for her
                     extraordinary medical needs; . . . .

(Injunction      Application     at   2,    ¶1(a)&(b).)      The    Injunction

Application was supported by several affidavits, including from

Miller and Mary.      (See ECF Nos. 3-2 & 3-1, respectively.)

            On June 22, 2021, this Court issued the Omnibus Order,

which, among other things (1) denied the Injunction Application to

the extent it sought a TRO (see Omnibus Order at 7-8), and (2)

deferred ruling on the portion of the Injunction Application that

sought a preliminary injunction pending proper notice (see id. at



                                       5
Case 2:21-cv-02949-JS-AKT Document 36 Filed 09/16/21 Page 6 of 37 PageID #: 562



6-7; see also id. at 7 (“[T]he Court defers ruling on this portion

of [the] Injunction Application until such time as Defendants have

received notice of same and have had an opportunity to respond.”)).

Plaintiffs were given until July 9, 2021 to serve the Defendants

with, inter alia, the Injunction Application, and Defendants were

given   until    July   23,    2021    to       show   cause   why   the   requested

preliminary injunction should not be issued.                   (See id. at 8-9.)

            On July 2, 2021: (1) Attorney Steven Bandel (hereafter,

“Counsel Bandel”) filed (a) a Notice of Appearance on behalf of

Plainitffs (see ECF No. 17), and (b) proposed summonses for the

Injunction Defendants, as well as for Defendants Taynor, Leonard,

Nunziata, 4 Annucci, and A. Russo (hereafter, collectively with the

Injunction Defendants, the “State Defendants”), and County of

Nassau (hereafter, the “County Defendant”; together with the State

Defendants, the “Defendants”) (see ECF No. 18 at 2-3 (“Rider ‘A’

to Summons”) (hereafter, the “Summons Rider”)); and (2) the Court

filed Miller’s June 28, 2021 pro se Motion for Reconsideration,

addressing      the   denial    of    his       TRO    request   (hereafter,    the

“Reconsideration Motion”).           (See ECF No. 19.)




4  Nancy Nunziata is the Commissioner of Social Services, the “John
Doe Commissioner, Nassau County DSS” initially named in
Plaintiffs’ Complaint.

                                            6
Case 2:21-cv-02949-JS-AKT Document 36 Filed 09/16/21 Page 7 of 37 PageID #: 563



            On July 6, 2021, summonses were issued for the Defendants

named in the Summons Rider.         (See ECF No. 21.)       On July 21, 2021,

counsel for the State Defendants advised the Court, inter alia,

that three of the four Injunction Defendants had not yet been

served and inquired whether the Court “wishe[d] to adjourn the

[OSC] response date to allow Plaintiffs additional time to serve

Defendants, at least those named in the [Injunction Application].”

(State Defs.’ Ltr., ECF No. 26, at 1 (“The undersigned inquired of

Plaintiff’s counsel, notifying him that we have no record of

service on several of the Defendants, and in response counsel

stated that Smith and Hubbard have not been served.                    Counsel

further stated he believed Stanford had been served but he was

awaiting proof.      The undersigned then asked if Plaintiffs planned

to serve Smith and Hubbard before Friday[, i.e., July 23, 2021],

and whether Morales had been served, but thus far has received no

response.” (citations omitted)).)          “[T]he Court decline[d] to take

such action.”       (July 22, 2021 Elec. ORDER.)            Notably, Counsel

Bandel    never   requested   any    extension   of   the    Court’s   service

deadline.      (See Case Docket, in toto.)            Review of the record

indicates the Injunction Defendants and other Defendants were

served by mail on July 6, 2021.            (See Thomas Aff. of Serv., ECF

No. 34-1 (filed July 23, 2021).)



                                       7
Case 2:21-cv-02949-JS-AKT Document 36 Filed 09/16/21 Page 8 of 37 PageID #: 564



III. The Defendants’ OSC Responses

            The   County     Defendant       responded   to   the    Court’s    OSC

stating that “[b]ecause Daniel Miller is currently committed to

the custody of New York State, specifically its Department of

Corrections and Community Services [(“DOCCS”)], the County of

Nassau has no authority to take a position with respect to his

request for release.”        (County Response, ECF No. 28, at 1.)              As a

result, the County Defendant “defers” to the State Defendants and

“this Court for a ruling on the preliminary injunction.”                    (Id.;

see also id. at 2 (“In light of the County’s lack of jurisdiction

to make release determinations over incarcerated individuals, the

County defers to this Court to rule on the preliminary injunction.

And, in the event that Daniel Miller is released, the County defers

to the DOCCS Division of Parole to ensure that whatever housing

placement Miller has is safe for the community.”).)

            The State Defendants responded and initially argue that,

as to the Injunction Defendants, Plaintiffs are not entitled to

injunctive relief as against Stanford or Morales since neither of

those   defendants    have    any   authority      to    implement    the   relief

sought. 5   (See State Response, ECF No. 29, at 10 (arguing that



5  The State Defendants also argued that, as of July 22, 2021, the
date of their State Response, there was no record of service upon
Defendants Smith, Hubbard, or Morales.     (See State Response at

                                         8
Case 2:21-cv-02949-JS-AKT Document 36 Filed 09/16/21 Page 9 of 37 PageID #: 565



“[a] prerequisite to obtaining injunctive relief is demonstrating

that the defendants have the authority to provide the relief

requested”).)

            The State Defendants further contend that “Plaintiffs

fall far short of showing a clear or substantial likelihood of

success on their claims,” i.e., the alleged violation of Miller’s

constitutional rights under the Fourteenth, Eighth, and First

Amendments 6 caused by his continued placement in the RTF while

awaiting appropriate and SARA-compliant housing (hereafter, the

“Alleged Offending Circumstance”), and the alleged violation of

Mary’s Fourteenth and First Amendment rights caused by the same

Alleged Offending Circumstance.         (Id. at 11.)    They advance three

arguments in support of this position.

            First, the State Defendants maintain that Plaintiffs

fail to show a likelihood of success in challenging the requirement

that    Miller   must   wait   for   SARA-compliant     shelter    placement



10.) Given Plaintiffs’ subsequent filing of the Thomas Affidavit
of Service (see ECF No. 34-1), which has not been disputed, for
purposes of ruling upon the remaining portion of the Injunction
Application only, the Court assumes that proper service has been
effectuated upon the Injunction Defendants. (Cf. Reply Aff., ECF
No. 35, ¶7 (asserting that service upon Defendants Annucci and/or
Stanford “is a proper effectuation of service upon the employees
and agents of DOCCS, including Smith, Hubbard and Morales”).)

6   The Court addresses the Amendment arguments in the order
presented by the State Defendants in their Response memorandum.

                                      9
Case 2:21-cv-02949-JS-AKT Document 36 Filed 09/16/21 Page 10 of 37 PageID #: 566



 “because there are other SARA-restricted parolees awaiting shelter

 housing that have waiting longer than he” and Miller’s continued

 wait in the RTF until he clears the shelter housing waitlist does

 not violate his constitutional rights.                        (See id. at 11; see also

 id. at 12 (arguing no violation of Plaintiffs’ Fourteenth Amendment

 due process rights); id. at 13 (arguing no violation of Miller’s

 Eighth Amendment rights or First Amendment freedom of association

 rights);    id.    at     14     (arguing         no    violation    of   Miller’s    First

 Amendment free speech rights).)                         Second, the State Defendants

 contend that Plaintiffs fail to show a likelihood of success in

 challenging the denial of Miller’s post-release placement into

 Mary’s     home        because        the        denial     does    not   implicate     any

 constitutional right.            (See id. at 15.)             Even if it did, however,

 the State Defendants assert “the denial would easily pass rational

 basis review, the applicable standard” (id.) since this housing

 restriction       is    “tailored           to    the     circumstances   of   [Miller’s]

 convicted offense[s], his criminal history, and his pertinent

 characteristics.”              (Id.    at        16    (internal   quotation   marks    and

 citation omitted); see also id. at 17 (“The rejection of the

 proposal that . . . Miller reside with his mother is rationally

 related to the legitimate government interest of protecting the

 public, particularly vulnerable victims such as Miller’s mother[,



                                                   10
Case 2:21-cv-02949-JS-AKT Document 36 Filed 09/16/21 Page 11 of 37 PageID #: 567



 Mary,] and others like his underage sexual assault victim.”).)

 Third,       the    State   Defendants        argue     that    since       Mary    is   only

 incidentally affected by the Alleged Offending Circumstance, she

 lacks    the       requisite    standing      to   maintain     her     §    1983   claims;

 therefore, Mary cannot demonstrate a likelihood of success on any

 of her claims.         (See id. at 17-18.)
                         --- ---

                Moreover,       the    State   Defendants       aver     that   Plaintiffs

 cannot meet their preliminary injunction burden since they have

 not    made    the     requisite       showing     of   irreparable         harm.        While

 acknowledging that “an actual constitutional injury may cause

 irreparable harm,” the State Defendants argue that Plaintiffs

 merely allege constitutional injuries, which is insufficient to

 convincingly show irreparable harm warranting injunctive relief.

 (Id.    at    18    (“Because        Plaintiffs    merely      allege       constitutional

 injuries, and indeed fail to state a plausible claim under any of

 the constitutional provisions they cite, they fall far short of

 the required convincing showing.”).)

                Finally, the State Defendants assert that Plaintiffs are

 “not entitled to injunctive relief because the equities and public

 interest overwhelmingly favor maintaining the status quo while

 Miller, a level 3 sex offender, awaits housing that is appropriate

 and SARA compliant.”            (Id. at 19.)          In supporting this argument,



                                               11
Case 2:21-cv-02949-JS-AKT Document 36 Filed 09/16/21 Page 12 of 37 PageID #: 568



 the State Defendants contend that “it would not serve the public

 interest   to   allow   Miller   to   displace   another   parolee   on   the

 waitlist for shelter housing” as it “would be unfair and would

 undermine the orderly cooperative system that DOCCS and county

 social service offices have established to ensure fundamental

 fairness.”      (Id.)   They raise the additional argument that “it

 would gravely disserve the public interest to create a situation

 where Miller would be the primary caretaker for an elderly disabled

 woman from whom he previously stole $34,000” or “have opportunities

 to lure other victims into the home” where Miller “committed a

 violent sexual assault against an underaged physically helpless

 victim.”     (Id. at 19-20.)     Accordingly, the State Defendants ask

 that Plaintiffs’ request for a preliminary injunction be denied.

 IV.   The Plaintiffs’ Reply

             In reply, Counsel Bandel states, inter alia:

             The brunt of this Reply is to respond to
             defendants’ stated position that there should
             not be injunctive relief granted in the form
             of releasing Mr. Miller to his mother’s
             residence or elsewhere due to defendants’
             violation of his due process rights in
             defendant’s [sic] denial of his residence with
             his mother.   It is strongly contended that
             defendants’ denial of Mr. Miller’s request to
             reside with his mother[, Mary,] was arbitrary
             and capricious, and there is no rational
             relationship to a government interest.




                                       12
Case 2:21-cv-02949-JS-AKT Document 36 Filed 09/16/21 Page 13 of 37 PageID #: 569



 (Reply Aff., ECF No. 35, ¶4.) 7       Indeed, Plaintiffs do not address

 Miller also being placed on a waiting list for appropriate post-

 release shelter housing.       (See id., in toto.)

             While acknowledging that their Fourteenth Amendment due

 process claims are subject to the rational basis standard of

 review, Plaintiffs maintain that denying approval of Mary’s home

 for Miller’s post-release placement is arbitrary when “Miller had

 previously been paroled to the same residence with his mother,


 7
    In advancing his reply, Counsel Bandel invites the Court to
 refer to Miller’s pro se submissions, stating:

             Plaintiff DANIEL MILLER’s pro se papers are
             significant in their recitation of the law on
             multiple issue presented and the Court is
             respectfully referred to the moving papers
             with regard to all issues raised by the
             defendants, rather than repeat what is stated
             profoundly therein.

 (Reply Aff. ¶3.) Notably, though, Bandel offers no citation to
 the moving papers to which he alludes.     In the absence of such
 guidance, the Court is at a loss as to what specific law or
 arguments Counsel Bandel would have the Court consider. “Courts
 are entitled to assistance from counsel, and an invitation to
 search without guidance is no more useful than a litigant’s request
 to a district court at the summary judgment stage to paw through
 the assembled discovery material.     ‘Judges are not like pigs,
 hunting for truffles buried in’ the record.” Albrechtsen v. Bd.
 of Regents of Univ. of Wisconsin Sys., 309 F.3d 433, 436 (7th Cir.
 2002) (quoting United States v. Dunkel, 927 F.2d 955, 956 (7th
 Cir. 1991)). Nonetheless, in addition to the Reply Affirmation,
 in ruling upon the Plaintiffs’ request for preliminary injunctive
 relief, the Court has also considered the Injunction Application
 and all the corresponding supporting affidavits filed by Miller,
 pro se.

                                      13
Case 2:21-cv-02949-JS-AKT Document 36 Filed 09/16/21 Page 14 of 37 PageID #: 570



 despite that [2006] conviction concerning theft from his mother.”

 (Id. ¶13; see also id. ¶14 (“Not approving the residence now,

 fifteen years after the theft conviction, when [Mary]’s residence

 had been approved in the past, closer in time to the subject theft,

 is wholly arbitrary.”); see also id. ¶23 (“The denial of residence,

 fifteen years after the subject theft, when (1) the residence had

 previously been acceptable [in 2007], and (2) [Miller] is permitted

 in   the   house   anytime   outside   of   curfew   hours,   is   completely

 arbitrary and absurdly and irrationally applied to achieve any

 State purpose that defendants can try to attach to.”).)             They also

 contend that as to Miller’s conviction for sexual assault of a

 minor “[d]enying [Miller]’s residence with his mother has no

 rational relation to the State’s interest of preventing crime” and

 that “[t]he residence was entirely coincidental and in no way a

 rational cause of the crime.”         (Id. ¶26; see also id. ¶27 (same).)

              Plaintiffs   do    not   meaningfully   reply    to   the   State

 Defendants’     assertion      that   because   Plaintiffs    cannot     prove

 constitutional injuries, they have failed to show irreparable

 harm.      (See id. ¶29 (“Plaintiffs strongly dispute that argument

 and refer the Court to all papers submitted in support of the

 herein petition.”); cf. supra note 7.)          In response to the final

 elements of the preliminary injunction standard, i.e., weighing



                                        14
Case 2:21-cv-02949-JS-AKT Document 36 Filed 09/16/21 Page 15 of 37 PageID #: 571



 the equities and assessing the public interest, Plaintiffs contend

 “[i]t should not be offensive to the public that a person who

 served     his   sentence   now   be   released.”        (Id.   ¶33.)      More

 specifically, Plaintiffs assert “[i]t is in the public interest

 for family members to take care of their elderly parents rather

 than for the parents to be placed in nursing homes at the expense

 of   the    State   via   Medicare   and    Medicaid,”   and    “the   definite

 consequence of allowing . . . Miller to reside with and care for

 [Mary] significantly outweighs the small likelihood that a theft

 occurs again.”      (Id. ¶¶34, 35.)     Plaintiffs further baldly contend

 that Miller’s non-release “is the result of defendants completely

 ignoring and sabotaging . . . Miller’s efforts to find housing.”

 (Id. ¶36; see also id. ¶38.)            Finally, Plaintiffs advance the

 argument that “the public would be offended not by              . . . Miller’s

 release, but rather by the insufficiency of services provided by

 defendants for people like . . . Miller and by defendants [sic]

 overall failure to sufficiently inspect and approve residences for

 . . . Miller.” (Id. ¶ 39.)

            DISCUSSION REGARDING PRELIMINARY INJUNCTIVE RELIEF

 I.    The Legal Standard

                   A party seeking a preliminary injunction
              must show “(a) irreparable harm and (b) either
              (1) likelihood of success on the merits or (2)
              sufficiently serious questions going to the


                                        15
Case 2:21-cv-02949-JS-AKT Document 36 Filed 09/16/21 Page 16 of 37 PageID #: 572



             merits to make them a fair ground for
             litigation and a balance of hardships tipping
             decidedly toward the party requesting the
             preliminary relief.” Citigroup Global Mkts.,
             Inc. v. VCG Special Opportunities Master Fund
             Ltd., 598 F.3d 30, 35 (2d Cir.2010).       The
             burden is even higher on a party like [movant]
             that seeks “a mandatory preliminary injunction
             that alters the status quo by commanding some
             positive act, as opposed to a prohibitory
             injunction seeking only to maintain the status
             quo.” Id. at 35 n.4 (internal quotation marks
             omitted). A mandatory preliminary injunction
             “should issue only upon a clear showing that
             the moving party is entitled to the relief
             requested, or where extreme or very serious
             damage   will   result   from  a   denial   of
             preliminary relief.” Id. (internal quotation
             marks omitted).

 Cacchillo v. Insmed, Inc., 638 F.3d 401, 405–06 (2d Cir. 2011);

 see also Demirayak v. City of N.Y., 746 F. App’x 49, 51 (2d Cir.

 Aug. 24, 2018) (summary order) (“A heightened standard applies

 when a movant seeks a preliminary injunction that either alters

 the status quo or would provide the ultimate relief sought in the

 underlying action.” (citing Tom Doherty Assocs., Inc. v. Saban

 Entm’t, Inc., 60 F.3d 27, 33-34 (2d Cir. 1995)).            In assessing a

 request for preliminary injunctive relief, “[i]rreparable harm is

 ‘the single most important prerequisite for the issuance of a

 preliminary injunction.’”       Demirayak, 746 F. App’x at 51 (quoting

 Bell & Howell: Mamiya Co. v. Masel Supply Co. Corp., 719 F.2d 42,

 45 (2d Cir. 1983)).        A district court has broad discretion in



                                      16
Case 2:21-cv-02949-JS-AKT Document 36 Filed 09/16/21 Page 17 of 37 PageID #: 573



 determining    whether       to     grant    or    deny     preliminary    injunctive

 relief.    See Moore v. Consol. Edison Co. of N.Y., 409 F.3d 506,

 511 (2d Cir. 2005).

             Here,     Plaintiffs       ask        for   a   mandatory     preliminary

 injunction because they seek proactive action by the Injunction

 Defendants,     i.e.,        that     the        Injunction     Defendants       either

 immediately release Miller to Nassau County DSS or immediately

 approve his placement with his mother, Mary.                        (See Injunction

 Application at 2, ¶1(a)&(b).)               Therefore, the Court employs the

 heightened standard of a clear showing of entitlement to analyze

 the relief sought.       See, e.g., Our Wicked Lady LLC v. Cuomo, No.

 21-CV-0165,    2021     WL    915033,       at    *3    (S.D.N.Y.   Mar.    9,    2021)

 (instructing that where the movant seeks a mandatory preliminary

 injunction, “the movant must also: (1) make a strong showing of

 irreparable harm, and (2) demonstrate a clear or substantial

 likelihood of success on the merits” (quoting Yang v. Kosinski,

 960 F.3d 119, 127-28 (2d Cir. 2020)).

 II.   The Instant Case

       A. The Authority of the Injunction Defendants

             As an initial matter, “[a]n injunction may issue only in

 circumstances where the state official has the authority to perform

 the required act.”      Loren v. Levy, No. 00-CV-0787, 2003 WL 1702004,



                                             17
Case 2:21-cv-02949-JS-AKT Document 36 Filed 09/16/21 Page 18 of 37 PageID #: 574



 at *11 (S.D.N.Y. Mar. 31, 2003) (cleaned up), aff’d, 120 F. App’x

 393 (2d Cir. 2005); see also, e.g., Briscoe v. Rice, No. 11-CV-

 0578,   2012    WL     253874,    at    *4   (E.D.N.Y.      Jan.    27,   2012)(same);

 Zappulaa v. Fischer, No. 11-CV-6733, 2013 WL 1387033, at *10

 (S.D.N.Y.      Apr.    5,   2013)      (same).       Here,       Plaintiffs    have       not

 established, clearly or otherwise, that Defendants Stanford or

 Morales have the authority to affect the injunctive relief sought.

 Indeed,   they       fail   to    address     this       threshold    issue    at     all.

 Conversely,      the    State     Defendants       have    established        that    both

 Defendants     Stanford     and     Morales       lack    such    authority.         As   to

 Defendant Stanford, the State Defendants have demonstrated that

 Stanford: is the Chairwoman of the N.Y.S. Board of Parole (“BOP”)

 who supervises “many administrative functions of the [BOP] and

 perform[s] all other lawful duties including . . . setting the

 conditions of release”; “do[es] not have the authority to instruct

 Community Supervision as to whether to approve or deny housing” or

 “to override housing decisions”; and, “h[as] not been involved in

 any decision as to whether to approve or deny proposed residences

 for Daniel Miller.”          (See Stanford Decl., ECF No. 31-4, ¶¶2, 6,

 8; see also id. ¶4 (“The BOP is not involved in decisions of

 whether to approve or deny housing for parolees or individuals who

 are under community supervision.”).)                 As to Defendant Morales, the



                                              18
Case 2:21-cv-02949-JS-AKT Document 36 Filed 09/16/21 Page 19 of 37 PageID #: 575



 State   Defendants    have     demonstrated,   Morales:      is   an   Offender

 Rehabilitation     Coordinator     for    DOCCS    whose     responsibilities

 include collecting pertinent information from inmates, family, and

 friends, regarding proposed housing placement and entering such

 information into a database for further investigation as to SARA

 compliance; “was not involved in the decision to deny placement of

 Mr. Miller at his mother’s house”; “will not be involved in the

 decision to approve” Miller for placement in a shelter; and, is

 “not involved in decisions as to whether to approve or deny

 proposed community housing of inmates.”            (See Morales Decl., ECF

 No. 31-3, ¶¶2, 4, 11-14.)         Thus, in the absence of any showing

 that Defendants Stanford or Morales have the authority to perform

 the injunctive relief sought, Plaintiffs motion for a preliminary

 injunction directed towards Defendants Stanford and Morales is

 denied.

       B. The Constitutional Claims

             Regarding    the    “irreparable      harm”    component   of   the

 preliminary injunction analysis, as recently stated by District

 Judge Cogan of this District:

             Although the Second Circuit has stated that
             “the alleged violation of a constitutional
             right . . . triggers a finding of irreparable
             harm,” Jolly v. Coughlin, 76 F.3d 468, 482 (2d
             Cir. 1996), “the favorable presumption of
             irreparable harm arises only after a plaintiff


                                      19
Case 2:21-cv-02949-JS-AKT Document 36 Filed 09/16/21 Page 20 of 37 PageID #: 576



             has shown a likelihood of success on the
             merits of the constitutional claim,” Page v.
             Cuomo, 478 F. Supp.3d 355, 364 (N.D.N.Y. 2020)
             (citing Jolly, 76 F.3d at 482). “Thus, when
             a plaintiff seeks injunctive relief based on
             an alleged constitutional deprivation, ‘the
             two prongs of the preliminary injunction
             threshold merge into one.’”      Id. (quoting
             Turley v. Giuliani, 86 F. Supp. 2d 291, 295
             (S.D.N.Y. 2000)).

 Weisshaus v. Cuomo, 512 F. Supp. 3d 379, 390 (E.D.N.Y. 2021).              As

 stated, supra, Plaintiffs’ request for relief is based upon alleged

 violations of their constitutional rights.          Thus, the Court turns

 to assessing Plaintiffs’ constitutional claims.

             1. Mary Lacks Standing to Bring Her Constitutional Claims

             The State Defendants argue that because Mary does not

 have standing to assert her § 1983 claims, she cannot show a

 likelihood of success on any of those claims.            Their argument is

 premised on the notion that “[a] parent lacks standing to bring

 individual claims under § 1983 based upon a deprivation of a

 child’s constitutional rights because only the person toward whom

 the state action was directed, and not those incidentally affected

 may maintain a § 1983 claim.”       Nguyen v. Milliken, No. 15-CV-0587,

 2016 WL 2962204, at *7 (E.D.N.Y. May 20, 2016) (cleaned up); see

 also Morgan v. City of N.Y., 166 F. Supp. 2d 817, 819 (S.D.N.Y.

 2001) (finding a parent “lacks standing to bring individual claims

 under § 1983 based upon a deprivation of [a child’s] constitutional


                                      20
Case 2:21-cv-02949-JS-AKT Document 36 Filed 09/16/21 Page 21 of 37 PageID #: 577



 rights” because “only the person toward whom the state action was

 directed, and not those incidentally affected may maintain a §

 1983 claim” (cleaned up)); see generally Horton v. Bd. of Educ. of

 the Sherburne-Earlville Cent. Sch. Dist., No. 15-CV-0782, 2016 WL

 2354266, at *2 (N.D.N.Y. May 4, 2016) (dismissing § 1983 claim

 asserted by a parent for lack of standing); Naples v. Stefanelli,

 972 F. Supp. 2d 373, 385 (E.D.N.Y. 2013) (same).               Plaintiffs have

 not offered any counterargument to the State Defendants’ arguments

 regarding standing.        Having reviewed the Plaintiffs’ Verified

 Complaint and other submissions, the Court agrees that Plaintiffs

 have not established that Mary possesses the requisite standing to

 bring her claims of constitutional violations; in turn, Mary is

 unable to demonstrate a likelihood of success on any of those

 claims.    Hence, Mary is not entitled to the requested preliminary

 injunctive    relief.      Even      if,   argunendo,   Mary    were   to     have

 standing, for the reasons discussed infra, the Court would still

 find that Mary is not entitled to preliminary injunctive relief.

             2. Plaintiffs’ Fourteenth Amendment Due Process Claims

             Recently,    the   New    York   State   Court     of   Appeals    has

 determined that there is no constitutional violation arising from

 “the practice of temporarily confining level three sex offenders

 in correctional facilities, after the time they would otherwise be



                                        21
Case 2:21-cv-02949-JS-AKT Document 36 Filed 09/16/21 Page 22 of 37 PageID #: 578



 released to parole or postrelease supervision (PRS), while they

 remain on a waiting list for accommodation at a shelter compliant

 with Executive Law § 259-c(14).”                 People ex rel. Johnson v.

 Superintendent Adirondack Corr. Facility, 36 N.Y.3d 187, 192 (N.Y.

 2020).     Noting that “New York statutes allow DOCCS to place a

 SARA-restricted sex offender temporarily in an RTF, until SARA-

 compliant housing is identified,” in Johnson, the Court of Appeals

 addressed whether that was offensive to the U.S. Constitution.

 Id.   at   197.      It    first   considered    and      rejected     a    Fourteenth

 Amendment substantive due process challenge based upon claims that

 the petitioner’s “confinement to an RTF in prison-like conditions,

 after the maximum expiration date of his determinate sentence had

 passed, violated his fundamental liberty interest,” where, as is

 the case here, the petitioner “was subject to the SARA residency

 requirement,”     and      his   “assignment    to   an    RTF   was       based    on   a

 mandatory condition of his PRS—a condition that DOCCS can require

 him to satisfy while he is under its supervision.”                     Id. at 200-01

 (citation omitted).            In reaching this conclusion, the Court of

 Appeals engaged in a thorough Fourteenth Amendment substantive due

 process analysis and reasoned that to treat the petitioner’s

 “claimed right to release as a fundamental constitutional liberty

 interest     would        be   self-defeating”       given    that         “[t]he    law



                                         22
Case 2:21-cv-02949-JS-AKT Document 36 Filed 09/16/21 Page 23 of 37 PageID #: 579



 unquestionably provides that a defendant sentenced to PRS who

 violates any condition of supervision . . . at any time during PRS

 may be reincarcerated.”         Id. at 200 (cleaned up).              Therefore,

 “[r]equiring an individual who has not satisfied SARA’s housing

 restrictions to remain in an RTF until SARA-compliant housing is

 identified does not violate a fundamental liberty interest.”                    Id.

 at 201.     The Court of Appeals explained that the petitioner’s

 “substantive    due   process   claim     must   .   .   .    be   understood    as

 asserting non-fundamental constitutional rights [making] . . . it

 . . . subject to rational basis review[.]”                   Id. at 202.    Under

 this “undemanding level of judicial review,” 8 “[c]onfining level

 three sex offenders who are on a waiting list for SARA-compliant

 shelter housing is not so unrelated to the achievement of any

 combination of legitimate purposes as to be irrational.”                   Id. at

 203 (cleaned up).

             Hence, in the instant case, as articulated by the New

 York Court of Appeals and as conceded by Plaintiffs, the Court




 8  The Court of Appeals instructed that under the applicable
 rational basis test “the challenged confinements must be evaluated
 by means of the most relaxed and tolerant form of judicial
 scrutiny” and “courts may even hypothesize the Legislature’s
 motivation or possible legitimate purpose.” Id. at 202 (cleaned
 up); see id. (further stating, “[a]t bottom, the rational basis
 standard of review is a paradigm of judicial restraint”) (citation
 and quotation marks omitted)).

                                      23
Case 2:21-cv-02949-JS-AKT Document 36 Filed 09/16/21 Page 24 of 37 PageID #: 580



 engages    in       a    rational     basis       analysis     review          of   Plaintiffs’

 Fourteenth Amendment claims.                    Under this standard, to the extent

 Plaintiffs challenge Miller’s continued placement in the RTF while

 he   is   on    a       waitlist    for    shelter      housing      as     violating       their

 Fourteenth       Amendment          due    process      rights,      such       placement      is

 rationally related to the State’s legitimate governmental interest

 in   keeping        Miller    more        than    1,000     feet     away      from    schools.

 Therefore, Plaintiffs cannot show a likelihood of succeeding on

 their due process claims.

                Plaintiffs          further       complain     that       the    rejection     of

 Miller’s proposal of Mary’s home for his post-release housing

 placement      was       arbitrary    and        capricious.        In    support      of   this

 position, Plaintiffs rely upon Matter of Telford v. McCartney, 155

 A.D.3d 1052 (N.Y. App. Div., 2d Dep’t 2017).                              (See Miller Ltr.,

 ECF No. 25.)            In Telford, the respondent, McCartney, the Suffolk

 County Chief of DOCCS, denied petitioner’s proposal of his mother’s

 home for his post-release residence despite three parole officers

 having inspected the family home on two different occasions and

 finding it suitable.               See id.        McCartney “cit[ed] concerns about

 the safety of the petitioner and his family, as well as the

 community      and       parole     officers,         which   arose       from      unspecified

 community      opposition.”               Id.    at   1053.        New    York’s      Appellate



                                                  24
Case 2:21-cv-02949-JS-AKT Document 36 Filed 09/16/21 Page 25 of 37 PageID #: 581



 Division, Second Department, reversed the judgment and remanded it

 for reconsideration, stating:

             Under   the   circumstances    of   this   case,
             speculation by DOCCS about possible community
             efforts to exclude the petitioner from
             otherwise suitable housing and about the
             petitioner’s   potential   response    to   such
             efforts is not a rational basis for denial of
             otherwise suitable housing. . . .         As the
             respondents have articulated no other basis
             for   denying   approval    of    the   proposed
             residence, the respondents’ refusal to approve
             the Telford home as a suitable postrelease
             residence was arbitrary and capricious, as the
             determination bears no rational relation to
             the petitioner’s past conduct or likelihood
             that he will re-offend . . . .

 Id. at 1054 (internal citations omitted).

             Plaintiffs’ reliance on Telford is misplaced as Miller’s

 case is readily distinguishable.          First, in the instant case, the

 parole officer, Defendant Smith, did not find Mary’s home suitable

 for   Miller’s    post-release     placement     “because    it   would    be

 detrimental to the safety of Mary . . . and of the community to

 allow . . . Miller to reside in the home where he committed sexual

 crimes and where he would be the caretaker for his elderly,

 disabled mother from whom he had previously stolen $34,000.”

 (Smith Decl. ¶14.)      Smith’s supervisor, Defendant Hubbard, agreed

 with Smith’s reasoning and recommendation.           (Hubbard Decl. ¶14.)

 Second, the reasons for recommending denial of Mary’s home for



                                      25
Case 2:21-cv-02949-JS-AKT Document 36 Filed 09/16/21 Page 26 of 37 PageID #: 582



 Miller’s post-release placement are rationally related to Miller’s

 past conduct and the likelihood that he will re-offend.                 As to

 Mary:     Given her advanced age, disabilities, and dependence upon

 others    for   her   physical   care,   it   is   not   unreasonable   to   be

 concerned that she could easily fall prey to further theft by

 Miller.      It is of no moment that Miller had previously been

 released to Mary’s home after his 2006 conviction for his theft

 from Mary, since at that time Mary was younger and not suffering

 the level of debilitating physical restraints she faces today.

 Moreover, it is not unreasonable to conclude that it would be

 unsafe for the community if Miller were to reside in Mary’s home

 post-release given that the sexual assault of a minor previously

 occurred in that home, in light of Mary’s age and disabilities,

 which, taken together, present an environment where Miller could

 readily re-offend.        Third, there has been no indication here

 regarding possible community efforts to exclude Miller from Mary’s

 home.     Instead, under the circumstances of this case, denial of

 Mary’s home for Miller’s post-release placement is rationally

 related to his past conduct and to the likelihood of him re-

 offending.      As such, Plaintiffs are unable to clearly show a

 likelihood of success on their due process claims.




                                      26
Case 2:21-cv-02949-JS-AKT Document 36 Filed 09/16/21 Page 27 of 37 PageID #: 583



             3. Miller’s Eighth Amendment Claim

             In Johnson, the New York State Court of Appeals Court

 also considered a petitioner’s Eighth amendment cruel and unusual

 punishment claim and held that confinement of a level 3 sex

 offender in an RTF beyond the maximum expiration date was not done

 in deliberate indifference to the petitioner’s liberty interest.

 See Johnson, 36 N.Y.3d at 204-06.              There, the DOCCS declined

 petitioner’s request to release him to the New York City Department

 of Homeless Services shelter system.           See id. at 205.           The Court

 of Appeals ruled that DOCCS’s retention of the petitioner in an

 RTF pending the availability of SARA-compliant shelter did not

 constitute    deliberate     indifference      given    a    parole      officer’s

 statutory duty “to actually supervise the [petitioner-]parolee,

 which requires knowledge . . . that the parolee’s residence is not

 in violation of the conditions of release.”            Id. at 205-06 (second

 alteration in original; quotation marks and citations omitted).

 Therefore,    “DOCCS’s     confinement    of    [petitioner]        in    an   RTF,

 consistent     with    statutory     authority,        did    not     constitute

 indifference to his plight as a sex offender who is subject to

 SARA.”   Id. at 206.

             Like the petitioner in Johnson, Miller similarly asks

 that DOCCS release him to the Nassau County Department of Social



                                      27
Case 2:21-cv-02949-JS-AKT Document 36 Filed 09/16/21 Page 28 of 37 PageID #: 584



 Services (hereafter, “Nassau DSS”) without assurances of available

 SARA-compliant placement.       (See Injunction Application ¶1(a); see

 also Reply. Aff. ¶37.)          Miller “is a SARA-restricted parolee

 awaiting housing in Nassau County” who “will be released to Nassau

 DSS as soon as possible.”        (Singletary Decl. ¶¶5, 6.)       “However,

 there are other SARA-restricted parolees who have been awaiting

 housing for a longer period of time than he.”         (Id. ¶6.)    Moreover,

 while “Nassau County has several beds in four (4) shelters that

 are   SORA[ 9 ]-approved”   “each   of    those   spaces   is   occupied[.]”

 (Haruthunian Decl., ECF No. 28-1, ¶9 (further noting “there are

 others awaiting for the first opening”); see also id. ¶9, n.2 (“The

 SORA-approved shelters are not exclusive to sex offenders; they

 house others as well.”).)           Thus, given these considerations,

 DOCCS’s confinement of Miller in an RTF, consistent with its

 statutory authority, does not constitute deliberate indifference

 to his plight as a sex offender who is subject to SARA.                  See

 Johnson, 36 N.Y.3d at 206; see also People ex rel. McCurdy v.

 Warden, Westchester County Corr. Facility, 36 N.Y.3d 251 (N.Y.

 2020)(discussing DOCCS’s statutory authority to hold an individual

 on a PRS in an RTF for up to the first six months of the PRS term).



 9  Declarant Haruthunian notes “Petitioner uses the term SARA.
 Upon information and belief, SARA and SORA refer to the same
 designation.” (Singletary Decl. ¶8, n.1.)

                                      28
Case 2:21-cv-02949-JS-AKT Document 36 Filed 09/16/21 Page 29 of 37 PageID #: 585



 Similarly, because there was a rational basis for denying approval

 of   Miller’s   post-release    placement    in   Mary’s     home,   discussed

 supra, Miller is not likely to succeed with his Eighth Amendment

 claim on this basis.      Therefore, in the absence of clearly showing

 a likelihood of success on the merits of this constitutional claim,

 preliminary injunctive relief is not warranted.

             4. Plaintiffs’ First Amendment Claims

                   (a)   Miller’s First Amendment Retaliation Claim

             “To prove a First Amendment retaliation claim under

 Section 1983, a prisoner must show that ‘(1) that the speech or

 conduct at issue was protected, (2) that the defendant took adverse

 action against the plaintiff, and (3) that there was a causal

 connection between the protected speech and the adverse action.’”

 Espinal v. Goord, 558 F.3d 119, 128 (2d Cir. 2009) (quoting Gill

 v. Pidlypchak, 389 F.3d 379, 380 (2d Cir. 2004)) (subsequent

 history   omitted).      Further,    “[c]ourts    are   to   approach   First

 Amendment retaliation claims by prisoners with skepticism and

 particular care.”       Walker v. Senecal, No. 9:20-CV-0083, 2021 WL

 3813081, at *4 (N.D.N.Y. July 19, 2021) (cleaned up), report &

 recommendation adopted by 2021 WL 3793771 (N.D.N.Y. Aug. 26, 2021).

             Here, Plaintiffs appear to allege that in retaliation

 for Miller having commenced a state court action against Defendant



                                      29
Case 2:21-cv-02949-JS-AKT Document 36 Filed 09/16/21 Page 30 of 37 PageID #: 586



 Stanford and others, which challenges the constitutionality of

 N.Y.S. Executive Law § 259-c(14) (hereafter, the “State Court

 Action”), Miller was placed in an RTF pending the availability of

 SARA-compliant       housing.       (See   Compl.    ¶¶24-49.)        However,

 Plaintiffs cannot clearly show this cause of action is likely to

 succeed.     For a level 3 sex offender like Miller, the SARA housing

 restriction is a mandatory condition of parole, which Miller

 acknowledges.     (See Compl. ¶25); see also Miller v. Cuomo, Index

 No. 3898-20, slip op. at 7 (N.Y. Sup. Ct. Mar. 2, 2021) (hereafter,

 the “State Miller Ruling” 10) (stating Miller “concedes that SARA

 is a ‘mandatory condition’ of his PRS” (citing N.Y.S. Exec. Law §

 259-c(14)); McCurdy, 36 N.Y.3d at 254.              Hence, the Court agrees

 with   the   State    Defendants’    argument   that    “the   SARA   housing

 restriction would have to be imposed as a condition of parole

 regardless of any lawsuit filed by Miller against any Defendant.”

 (State Response at 14.)         In turn, as the state court reasoned in

 denying Miller’s motion to supplement his State Court Action by

 adding a claim of retaliation, a defendant “cannot be liable for

 retaliation if [he or] she would have taken the adverse action



 10  In the State Miller Ruling, issued in Miller’s State Court
 Action, the court granted in part the defendants’ dismissal motions
 and denied Miller’s motion to supplement his state court complaint
 to add, inter alia, a retaliation cause of action.       (See State
 Miller Ruling, Ex. A, ECF No. 1-1, attached to Compl.)

                                       30
Case 2:21-cv-02949-JS-AKT Document 36 Filed 09/16/21 Page 31 of 37 PageID #: 587



 even in the absence of the protected conduct.”                       (State Miller

 Ruling at 7 (citing Murray v. Hulihan, 436 F. App’x 22 (2d Cir.

 Aug. 30, 2011).)          As a result, Plaintiffs cannot demonstrate a

 causal connection between the filing of his State Court Action and

 his placement in an RTF pending approval of SARA-compliant housing.

 Thus, Plaintiffs cannot meet the heightened standard for their

 requested preliminary injunction relying upon this First Amendment

 cause of action.

                    (b)    Mary’s First Amendment Familial Association
                           Claim

                While “[p]arolees are . . . not without constitutional

 rights,” United States ex rel Sperling v. Fitzpatrick, 426 F.2d

 1161, 1164 (2d Cir. 1970), they are subject to “restrictions not

 applicable to other citizens,” enjoying only “conditional liberty

 properly dependent on observance of special parole restrictions.”

 Morrissey v. Brewer, 408 U.S. 471, 482 (1972); see also United

 States    v.    Polito,     583    F.2d   48,   54    (2d   Cir.    1978)     (“While

 petitioner’s       parole     releases      him      from   immediate       physical

 imprisonment, it imposes conditions which significantly confine

 and restrain his freedom . . . .” (cleaned up); see generally

 Trisvan   v.     Annucci,    No.    14-CV-6016,      2016   WL     7335609,    at   *3

 (E.D.N.Y. Dec. 16, 2016).           Indeed, as the State Defendants aptly

 argue: “A parole condition that incidentally affects a familial


                                           31
Case 2:21-cv-02949-JS-AKT Document 36 Filed 09/16/21 Page 32 of 37 PageID #: 588



 relationship but does not prohibit familial contact does not

 violate the First Amendment.”        (State Response at 13.)

               Here, Mary vaguely complains that her right of familial

 association guaranteed by the First Amendment has been violated.

 (See    Compl.    ¶122.)       Without     more,     that     is    insufficient.

 Similarly, the allegation that Miller’s time to contact Mary (and

 friends) has been curtailed to “BARELY” 15 minutes per day (see

 id. ¶78) since his relocation to an RTF does not make out a First

 Amendment freedom of association violation for the simple reason

 that Miller may still contact Mary.          See, e.g., Daniels v. Ralph,

 No. 10-CV-0884, 2012 WL 2120591, at *8-9 (W.D.N.Y. June 11, 2012)

 (dismissing      First   Amendment   familial      association       claim   where

 parolee’s parole condition did not forbid contact with family,

 even though it made such contact more difficult).                    Accordingly,

 Plaintiffs cannot make a clear showing of a likelihood of success

 on     this   claim;     consequently,     the     granting    of    preliminary

 injunction relief is forestalled.

                                      ***

               Because the party seeking a preliminary injunction must

 satisfy each factor of the analysis, see, e.g., Grand River Enter.

 Six Nations, Ltd. v. Pryor, 481 F.3d 60, 68 (2d Cir. 2007), and

 because the Court finds Plaintiffs are unable to clearly show a



                                       32
Case 2:21-cv-02949-JS-AKT Document 36 Filed 09/16/21 Page 33 of 37 PageID #: 589



 likelihood of success on their constitutional claims, the Court

 need not consider the remaining preliminary injunction factors.

 See generally Pope v. County of Albany, 687 F.3d 565, 570 n.3

 (2012) (“Because this appeal fails on the likelihood of success

 factor, we need not consider the balance of equities further.”);

 Oneida Nation of N.Y. v. Cuomo, 645 F.3d 154, 164 (2d Cir. 2011)

 (where movant failed to satisfy its burden of establishing a

 likelihood of success on the merits, “there is no need to address

 the   other    prongs   of   the   [preliminary   injunction]    analysis).

 Further, to the extent not explicitly addressed, the Court has

 considered Plaintiffs’ remaining arguments in favor of granting

 them preliminary injunctive relief and finds them unavailing.




               [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]




                                       33
Case 2:21-cv-02949-JS-AKT Document 36 Filed 09/16/21 Page 34 of 37 PageID #: 590



        DISCUSSION REGARDING MILLER’S RECONSIDERATION MOTION 11

 I.    The Legal Standard

             “A motion for reconsideration should be granted only

 when the [movant] identifies an ‘intervening change of controlling

 law, the availability of new evidence, or the need to correct a

 clear error or prevent manifest injustice.’”           Kolel Beth Yechiel

 Mechil of Tartikov, Inc. v. YLL Irrevocable Trust, 729 F.3d 99,

 104 (2d Cir. 2013) (quoting Virgin Atl. Airways, Ltd. v. Nat’l

 Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992)).            A motion for

 reconsideration is “not a vehicle for relitigating old issues,

 presenting the case under new theories, securing a rehearing on




 11  The Court notes that because Plaintiffs are represented by
 counsel, any pro se filings after Counsel Bandel’s notice of
 appearance would ordinarily be denied. See 28 U.S.C. § 1654 (“In
 all courts of the United States the parties may plead and conduct
 their own cases personally or by counsel as, by the rules of such
 courts, respectively, are permitted to manage and conduct causes
 therein.” (emphasis added)); see also O'Reilly v. New York Times
 Co., 692 F.2d 863, 868 (2d Cir. 1982) (“Section 1654 does not
 itself confer any right to ‘hybrid representation’”.      (quoting
 United States v. Wolfish, 525 F.2d 457, 462–63 (2d Cir. 1975)
 (subsequent history omitted))). However, it appears that Miller
 prepared and sent his pro se Reconsideration Motion before Counsel
 Bandel made his appearance in the case. Since the receipt of the
 Reconsideration Motion was, to a certain degree, outside of
 Miller’s control and subject to the control of the U.S. Postal
 Service, in its discretion and in this instance only, the Court
 considers Miller’s pro se Reconsideration Motion. Plaintiffs are
 ON NOTICE: The Court will not consider any other pro se filings
 while Plaintiffs are represented by counsel.


                                      34
Case 2:21-cv-02949-JS-AKT Document 36 Filed 09/16/21 Page 35 of 37 PageID #: 591



 the merits, or otherwise taking a second bite at the apple.”

 Analytical Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52

 (2d Cir. 2012) (internal quotation marks omitted) (quoting Sequa

 Corp. v. GBJ Corp., 156 F.3d 136, 144 (2d Cir. 1998)).                    Indeed,

 “[i]t is black letter law that a motion for reconsideration may

 not    be   used   to    advance    new   facts,   issues    or   arguments    not

 previously presented to the Court[.]”              Nat’l Union Fire Ins. Co.

 of Pittsburg, PA v. Las Vegas Prof’l Football Ltd. P’ship, 409 F.

 App’x 401, 403 (2d Cir. 2010) (summary order) (internal quotation

 marks and citations omitted).             The standard for granting a motion

 for reconsideration is “strict, and reconsideration will generally

 be    denied    unless    the    moving   party    can   point    to   controlling

 decisions or data that the court overlooked.”               Analytical Surveys,

 684 F.3d at 52 (quoting Shrader v. CSX Transp., Inc., 70 F.3d 255,

 257 (2d Cir. 1995)).

 II.    The Instant Case

                Miller seeks reconsideration of that portion of the

 Court’s Omnibus Order denying Plaintiffs’ request for a TRO.                  (See

 ECF No. 19.)       As is apparent from the Court’s discussion in denying

 the Plaintiffs’ preliminary injunction, supra, it has neither

 overlooked controlling decisions cited in Miller’s Reconsideration

 Motion nor any data.            Moreover, to the extent Miller attempts to



                                           35
Case 2:21-cv-02949-JS-AKT Document 36 Filed 09/16/21 Page 36 of 37 PageID #: 592



 advance new facts, issues, or arguments not previously presented

 to the Court via his Reconsideration Motion, it is not the proper

 vehicle to do so.     In any event, the Court GRANTS reconsideration.

 Upon reconsideration, however, the Court adheres to its initial

 ruling denying the Plaintiffs’ request for a TRO for substantially

 the same reasons the Court denies the Plaintiffs’ request for a

 preliminary injunction, supra, because “[t]he standard for an

 entry of a TRO is essentially the same as for a preliminary

 injunction.” 12   Free Country Ltd v. Drennen, 235 F. Supp. 3d 559,

 565 (S.D.N.Y. 2016) (citing Andino v. Fischer, 555 F. Supp. 2d

 418, 419 (S.D.N.Y. 2008); see id. (noting that a TRO “perhaps even

 more so than a preliminary injunction, is an ‘extraordinary and

 drastic remedy, one that should not be granted unless the movant,

 by a clear showing, carries the burden of persuasion’” (quoting

 JBR, Inc. v. Keurig Green Mountain, Inc., 618 F. App’x 31, 33 (2d

 Cir. 2015))).




 12 “A party seeking a TRO, like one seeking a preliminary
 injunction, must typically show four elements: (1) a likelihood of
 success on the ultimate merits of the lawsuit; (2) a likelihood
 that the moving party will suffer irreparable harm if a TRO is not
 granted; (3) that the balance of hardships tips in the moving
 party's favor; and (4) that the public interest is not disserved
 by the relief granted.”    Free Country, 235 F. Supp. 3d at 565
 (quoting JBR, 618 F. App’x at 33).

                                      36
Case 2:21-cv-02949-JS-AKT Document 36 Filed 09/16/21 Page 37 of 37 PageID #: 593



                                    CONCLUSION

             Accordingly, IT IS HEREBY ORDERED that the portion of

 the Plaintiffs’ Injunction Application (ECF No. 3) upon which the

 Court    deferred      ruling,     i.e.,      the   request   for     preliminary

 injunction, is DENIED; and

             IT    IS     FURTHER        ORDERED     that   Miller’s      pro     se

 Reconsideration        Motion    (ECF    No.    19)   is   GRANTED,    but     upon

 reconsideration, the Court adheres to its original ruling denying

 that portion of Plaintiffs’ Injunction Application seeking a TRO;

 and

             IT IS FURTHER ORDERED that this case is referred to

 Magistrate Judge Tomlinson for discovery purposes.

             Finally, pursuant to 28 U.S.C. § 1915(a)(3), the COURT

 CERTIFIES that any appeal from this Order would not be taken in

 good faith; therefore, in forma pauperis status is DENIED for the

 purpose of any appeal.           See Coppedge v. United States, 369 U.S.

 438, 444-45 (1962).

                                         SO ORDERED.


                                          /s/ JOANNA SEYBERT
                                         Joanna Seybert, U.S.D.J.

 Dated:   September   16 , 2021
          Central Islip, New York




                                          37
